DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, line 10, switch module,  is interpreted as plurality of switches , see par. 26, in PGPUB US-20160178683-A1)
Regarding claim 1, line 13, detection module , is interpreted as accumulation circuit, see operation amplifier,  see par. 28, in PGPUB US-20160178683-A1)
Regarding claim 1, line 16, detection module , is interpreted as accumulation circuit, see,  see par. 58, in PGPUB US-20160178683-A1)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, line 16, applicant claims a determination module.
Regarding claim 2, line 2, applicant claims a determination module.
Regarding claim 9, line 10, applicant claims a determination module.
The applicants claim features lacks proper written description because a person of ordinary skill in the art would not reasonably recognize how the applicant is implementing the claim feature because the applicant does not reasonable either provide sufficient explanation as to what a determination module is or demonstrate that a such a determination module is well known in the art. The term determination module as best understood is not , by itself, a well known device.
Claims 2-8 and 10-16 are rejected for being dependent on rejected base claim.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the metes and bounds of further confirms a position of the EWOD device in the short circuit state or in the open circuit state is unclear.  The open and/or closed state is determined by the determination module however it is unclear how the state is further confirmed by the determination module after the open and or closed state has been determined.
Regarding claim 10, the metes and bounds of confirming a position of the driving loop in the short circuit state or in the open circuit state is unclear.  The open and/or closed state is determined by the determination module however it is unclear how the state is confirmed by the determination module, after an open and or closed state has been determined.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1,2,5-10,13-16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,2,5-10,13-16 of copending Application No.  (17474311). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	17474316					17474311
1. An electrowetting on dielectric (EWOD) device comprising: a detection chip comprising a channel and a driving loop disposed on opposite sides of the channel; the driving loop comprising several driving electrodes and a detection electrode; the driving electrodes being on a side of the channel, and the detection electrode being on a side of the channel opposite to the driving electrodes; each driving electrode being configured to couple with the detection electrode to form the driving loop; a power input module electrically connected to the driving electrodes, and configured to output a power voltage to the driving electrodes; a switch module disposed between the driving electrodes and the power input module, and configured to select one of the driving electrodes to be electrically connected to the power input module; a detection module electrically connected to the detection electrode, and configured to receive a detection voltage outputted from the detection electrode, and accumulate the detection voltage to obtain an accumulated voltage; and a determination module electrically connected to the detection module, configured to compare the accumulated voltage with a specified voltage to determine whether the driving loop is in a short circuit state or in an open circuit state.
1. An electrowetting on dielectric (EWOD) device comprising: a detection chip with a channel and a driving loop disposed on opposite sides of the channel; the driving loop with several driving electrodes and a detection electrode; the driving electrodes disposed on a side of the channel, and the detection electrode disposed on a side of the channel opposite to the driving electrodes; each driving electrode configured to couple with the detection electrode to form the driving loop; a power input module, electrically connected to the driving electrodes, and configured to output a power voltage to the driving electrodes; a switch module, disposed between the driving electrodes and the power input module, and configured to select one of the driving electrodes to be electrically connected to the power input module; a detection module, electrically connected to the detection electrode, and configured to receive a detection voltage outputted by the detection electrode, and accumulate the detection voltage to obtain an accumulated voltage; and a determination module, electrically connected to the detection module, configured to compare the accumulated voltage with a specified voltage for determining the driving loop in a short circuit state or in an open circuit state.
2. The EWOD device of claim 1, wherein when the driving loop is determined to be in a short circuit state or in an open circuit state, the determination module further confirms whether a position of the EWOD device is in the short circuit state or in the open circuit state.
2. The EWOD device of claim 1, wherein when the driving loop is determined in a short circuit state or in an open circuit state, the determination module further confirms a position of the EWOD device in the short circuit state or in the open circuit state.
5. The EWOD device of claim 1, wherein the driving loop comprises a first dielectric layer on a side of the driving electrode adjacent to the driving electrode, and a second dielectric layer on a side of the detection electrode adjacent to the detection electrode
5. The EWOD device of claim 1, wherein the driving loop comprises a first dielectric layer disposed on a side of the driving electrode adjacent to the driving electrode and a second dielectric layer disposed on a side of the detection electrode adjacent to the detection electrode.
6. The EWOD device of claim 1, wherein the channel is filled with air and/or silicon oil.
6. The EWOD device of claim 1, wherein the channel is filled with air and/or silicon oil.
7. The EWOD device of claim 1, wherein the power voltage is a continuous square pulsed voltage.
7. The EWOD device of claim 1, wherein the power voltage is a continuous square pulsed voltage.
8. The EWOD device of claim 1, wherein the detection chip comprises a chip casing; the chip casing comprises a first cover, a spacer layer, and a second cover; two opposite surfaces of the spacer layer are respectively adjacent to the first cover and the second cover; the first cover, the spacer layer, and the second cover cooperatively form the channel; the driving electrodes are arranged in a matrix and disposed on a surface of the first cover adjacent to the channel; the detection electrode is on a surface of the second cover adjacent to the channel.
8. The EWOD device of claim 1, wherein the detection chip comprises a chip casing; the chip casing comprises a first cover, a spacer layer, and a second cover; two opposite surfaces of the spacer layer are respectively adjacent to the first cover and the second cover; the first cover, the spacer layer, and the second cover form the channel; the driving electrodes arranged in a matrix are disposed on a surface of the first cover adjacent to the channel; the detection electrode is disposed on a surface of the second cover adjacent to the channel.
9. A method of detecting a circuit in an electrowetting on dielectric (EWOD) device with a detection chip; the method comprising: electrically connecting a switch unit with a specified driving electrode to provide a power voltage from a power input module to the specified driving electrode; forming a driving loop and generating a detection voltage when the specified driving electrode is coupled to a detection electrode; accumulating the detection voltage by a detection module to obtain the accumulated voltage; and comparing the accumulated voltage by a determination module with a specified voltage to determine whether a driving loop is in a short circuit state or in an open state.
9. A method for detecting a circuit in an electrowetting on dielectric (EWOD) device with a detection chip; the method comprising: electrically connecting a switch unit with a specified driving electrode for providing a power voltage from a power input module to the specified driving electrode; forming a driving loop and generating a detection voltage when the specified driving electrode being coupled to a detection electrode; accumulating the detection voltage by a detection module to obtain the accumulated voltage; and comparing the accumulated voltage by a determination module with a specified voltage to determining whether a driving loop is in a short circuit state or in an open state.
10. The method of claim 9, wherein the method further comprising: confirming whether a position of the driving loop is in the short circuit state or in the open circuit state, when the driving loop is in the short circuit state or in the open circuit state.
10. The method of claim 9, wherein the method further comprising: confirming a position of the driving loop in the short circuit state or in the open circuit state, when the driving loop is in the short circuit state or in the open circuit state.
13. The method of claim 9, wherein the driving loop comprises a first dielectric layer disposed on a side of the driving electrode adjacent to the driving electrode and a second dielectric layer disposed on a side of the detection electrode adjacent to the detection electrode.
13. The method of claim 9, wherein the driving loop comprises a first dielectric layer disposed on a side of the driving electrode adjacent to the driving electrode and a second dielectric layer disposed on a side of the detection electrode adjacent to the detection electrode.
14. The method of claim 9, wherein the channel is filled with air and/or silicon oil.
14. The method of claim 9, wherein the channel is filled with air and/or silicon oil.
15. The method of claim 9, wherein the power voltage is a continuous square pulsed voltage.
15. The method of claim 9, wherein the power voltage is a continuous square pulsed voltage.
16. The method of claim 9, wherein the detection chip comprises a chip casing; the chip casing comprises a first cover, a spacer layer, and a second cover; two opposite surfaces of the spacer layer are respectively adjacent to the first cover and the second cover; the first cover, the spacer layer, and the second cover cooperatively form the channel; the driving electrodes are arranged in a matrix and disposed on a surface of the first cover adjacent to the channel; the detection electrode is disposed on a surface of the second cover adjacent to the channel.
16. The method of claim 9, wherein the detection chip comprises a chip casing; the chip casing comprises a first cover, a spacer layer, and a second cover; two opposite surfaces of the spacer layer are respectively adjacent to the first cover and the second cover; the first cover, the spacer layer, and the second cover form the channel; the driving electrodes arranged in a matrix are disposed on a surface of the first cover adjacent to the channel; the detection electrode is disposed on a surface of the second cover adjacent to the channel.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,7-10,13,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen (US 20120268804) in view of Kang (US 20170245379)
Regarding claim 1, Hadwen teach An electrowetting on dielectric (EWOD) device (Note abstract) comprising: 
a detection chip with a channel and a driving loop disposed on opposite sides of the channel; (Note annotated drawing below) the driving loop with several driving electrodes and a detection electrode; (Note annotated drawing below) the driving electrodes disposed on a side of the channel, and the detection electrode disposed on a side of the channel opposite to the driving electrodes; (Note annotated drawing below) each driving electrode configured to couple with the detection electrode to form the driving loop; (Note claim 20, suggested by drive voltages are provided to the second drive electrode)
a power input module, electrically connected to the driving electrodes, and configured to output a power voltage to the driving electrodes; (Note par. 111, array element driver circuit)
a switch module, disposed between the driving electrodes and the power input module, and configured to select one of the driving electrodes to be electrically connected to the power input module; (Note par. 119)

    PNG
    media_image1.png
    471
    721
    media_image1.png
    Greyscale

Hadwen does not teach a detection module, electrically connected to the detection electrode, and configured to receive a detection voltage outputted by the detection electrode, and accumulate the detection voltage to obtain an accumulated voltage; and 
a determination module, electrically connected to the detection module, configured to compare the accumulated voltage with a specified voltage to determine whether the driving loop in a short circuit state or in an open circuit state.

Kang teach a detection module (Note 160, Fig. 1), electrically connected to the detection electrode,(Note VTAR is interpreted as receiving voltage from a target line, par. 48, which is interpreted as detection node ) and configured to receive a detection voltage outputted by the detection electrode, and accumulate the detection voltage to obtain an accumulated voltage; (Note voltage comparator 160, Fig. 1, operational amplifier 162, Fig. 3, and par. 48)
a determination module, electrically connected to the detection module, configured to compare the accumulated voltage with a specified voltage to determine whether the driving loop in a short circuit state or in an open circuit state. (Note short detector, 180, short detector 180 may receive the comparison result voltage VRES from the voltage comparator 160 and may determine whether the target line transferring the short detection target voltage VTAR is electrically shorted based on the comparison result voltage VRES.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hadwen to include the teaching of Kang because it would help prevent additional damage caused by an electrical short. (Note Kang par. 7)
Regarding claim 2, Hadwen teach an EWOD device (Note abstract),
Hadwen does not teach wherein when the driving loop is determined in a short circuit state or in an open circuit state, the determination module further confirms a position of the EWOD device in the short circuit state or in the open circuit state.
Kang teach wherein when the driving loop is determined in a short circuit state or in an open circuit state, the determination module further confirms a position of the EWOD device in the short circuit state or in the open circuit state. (Note short detector, 180, short detector 180 may receive the comparison result voltage VRES from the voltage comparator 160 and may determine whether the target line transferring the short detection target voltage VTAR is electrically shorted based on the comparison result voltage VRES.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hadwen to include the teaching of Kang because it would help prevent additional damage caused by an electrical short. (Note Kang par. 7)

Regarding claims 5 and 13,  Hadwen teach the driving loop comprises a first dielectric layer disposed on a side of the driving electrode adjacent to the driving electrode and a second dielectric layer disposed on a side of the detection electrode adjacent to the detection electrode. (Note Fig. below)

    PNG
    media_image1.png
    471
    721
    media_image1.png
    Greyscale





Regarding claims 7,15,  Hadwen teach wherein the power voltage is a continuous square pulsed voltage. (Note Fig. 12A)
Regarding claims 8,16,  Hadwen teach wherein the detection chip comprises a chip casing; the chip casing comprises a first cover, a spacer layer, and a second cover; two opposite surfaces of the spacer layer are respectively adjacent to the first cover and the second cover; the first cover, the spacer layer, and the second cover form the channel; the driving electrodes arranged in a matrix (Note Fig. 1) are disposed on a surface of the first cover adjacent to the channel; the detection electrode is disposed on a surface of the second cover adjacent to the channel. (Note annotated Fig. below)

    PNG
    media_image2.png
    608
    665
    media_image2.png
    Greyscale

Regarding claim 9, Hadwen teach A method for detecting a circuit in an electrowetting on dielectric (EWOD) device with a detection chip; the method comprising: 
electrically connecting a switch unit with a specified driving electrode for providing a power voltage from a power input module to the specified driving electrode; (Note par. 119)
forming a driving loop and generating a detection voltage when the specified driving electrode being coupled to a detection electrode; (Note the flow of voltage form the driving electrodes 38A, 38B to top electrode 38 is interpreted as driving loop, the voltage at the top electrode is interpreted as d4etection electrode)
Hadwen does not teach accumulating the detection voltage by a detection module to obtain the accumulated voltage; and 
comparing the accumulated voltage by a determination module with a specified voltage to determining whether a driving loop is in a short circuit state or in an open state.
Kang teach accumulating the detection voltage by a detection module to obtain the accumulated voltage; (Note VTAR is interpreted as receiving voltage from a target line, par. 48, which is interpreted as detection node )
comparing the accumulated voltage by a determination module with a specified voltage to determining whether a driving loop is in a short circuit state or in an open state. (Note short detector, 180, short detector 180 may receive the comparison result voltage VRES from the voltage comparator 160 and may determine whether the target line transferring the short detection target voltage VTAR is electrically shorted based on the comparison result voltage VRES.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hadwen to include the teaching of Kang because it would help prevent additional damage caused by an electrical short. (Note Kang par. 7)
Regarding claim 10, Hadwen does not teach confirming a position of the driving loop in the short circuit state or in the open circuit state, when the driving loop is in the short circuit state or in the open circuit state.
Kang teach confirming a position of the driving loop in the short circuit state or in the open circuit state, when the driving loop is in the short circuit state or in the open circuit state.(Note par. 65,Indicating that the target line transferring the short detection target voltage is electrically shorted when the comparison result voltage is outside the voltage range ( position is closed))
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hadwen to include the teaching of Kang because it would help prevent additional damage caused by an electrical short. (Note Kang par. 7)

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen (US 20120268804) in view of Kang (US 20170245379) in view of Wang et al. (US 8834695).
Hadwen teach the instant invention except:
Regarding claims 6 and 14, Hadwen does not teach wherein the channel is filled with air and/or silicon oil.
Wang et al. teach wherein the channel is filled with air and/or silicon oil. (Note column 7, lines 4-8)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hadwen to include the teaching of Wang et al. because it would facilitate the transportation of the droplet. (Note column 7, lines 4-8)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858